I am delighted and happy to be addressing the General Assembly today, and I would like to join my fellow leaders in congratulating the President on his election as its leader. The world has shown its confidence in him, and we are confident that he will steer the ship to the shore of our dreams. His election also testifies to our belief in the equality of our Member States, irrespective of their size.
I would also like to sincerely commend His Excellency Mr. Ban Ki-moon, Secretary-General of the United Nations, for his exceptional leadership during his tenure of office. We wish him every success in his future endeavours. I believe we will find an equally competent person to replace him. I have also noted with appreciation that the process of selecting the Secretary- General has, for the first time in the history of the United Nations, begun to address issues of transparency and democracy. If our job is to promote the political virtues of transparency and democracy around the world, we must indeed also be the first to show ourselves to be transparent and democratic.
We have engaged in a unanimous drive to transform our world. We have agreed that our road to a better world must follow the signposts of the 17 Sustainable Development Goals (SDGs), which show us the road to ending poverty in the world. Today, we gather to look back on the road of progress and to renew our commitment to pursue those Goals to the end.
The mission of every generation should be to leave our world a better place for subsequent generations.
But our generation faces mountains of challenges. Our world stands in great peril. Innocent souls continue to suffer from the tragedy of wars. Many lives are maimed, mutilated or cut short. Political instability continues to shake the foundations of our dreams. Conflicts have scattered communities and driven them from their homes in endless migrations. We are caught in unending cycles of suffering, violence, terrorism, radicalization, extremism, abductions and human trafficking. That is a story that we can have no pride in recounting to the next generations. Our world is living a story of indignity and shame. Our planet is in great danger. Everywhere, global warming threatens our existence with hurricanes, cyclones, earthquakes, wildfires, extreme flooding and droughts, dangers that threaten the fragile economies of Africa and the Third World everywhere. Africa, and the rest of the developing world, is suffering from dehumanizing poverty, the pain of hunger, disease, inequalities and gender imbalances.
Most of these are tragedies and challenges of our own creation. And the solutions lie in our hands. The choices for human destiny around the world lie with us in the Assembly. Those challenges must be resolved by us, for nobody else can resolve them. It must be done here, or nowhere else. It must be now, or never.
We have risen to the occasion of our times and begun the journey of conquest with the adoption of the 17 Sustainable Development Goals. But we have only just begun. The sustainability of our pursuit and the attainment of our goals depend upon our common understanding and our walking together as a community of humankind. Malawi is doing its part and will continue to do its part. We continue to guarantee basic human rights because we can progress only with people who are free. We offer every care to our brothers and sisters who seek refuge in Malawi because we have a duty to humankind. We ensure peace, stability, security and tranquillity for everyone because we must create an environment for progress. We govern with the principles of democracy and the rule of law because humankind is safe only when everybody is accountable. And we pledge to continue living in peace with all of our neighbours because we value peace and harmony.
Malawi’s commitment to international peace and security is on record. We have been sending peacekeeping forces to various parts of Africa and beyond for a long time. I am happy to report that Malawi’s record in peacekeeping is illustrative and outstanding. In that regard, we are committed to the work of the United Nations. As a beacon of peace, we also actively pursue the African Union’s (AU) Agenda 2063 project “Silencing the guns by 2020” — and silence the guns we must.
On the economic front, Malawi continues to register steady but considerable progress, despite the attendant challenges. The country registered a gross domestic product (GDP) growth rate of 3.2 per cent in 2015, as compared with the global average of 3 per cent, and is expected to reach 5 per cent in 2016. Although inflation has been negatively affected by the food shortage, bulk maize importation should help to reduce inflation and consequently improve lending rates. Our domestic and foreign debts are within sustainable levels. And the economy is progressively generating much-needed jobs, particularly among our youth. Moving forward, the combination of robust fiscal and macroeconomic reform programmes that the country is implementing is projected to lead to further GDP growth, single-digit inflation and low lending rates, which will in turn lead to increased confidence, greater investment, more jobs and improved incomes.
Our only major setback in the last two years was the effects of climate change. In 2015, we experienced terrible floods that affected over half of the country. In 2016, we endured just the opposite, as yet again half of the country was affected, this time by a scorching drought. When we consider climate change, let us remember that there are real souls out there suffering the effects. We, as a country, will do our duty to humankind. This afternoon, I will sign the Paris Agreement on Climate Change here at Headquarters and commit my Government to the ratification and implementation of that crucial document. Malawi has already adopted a climate change policy, which will guide our domestic implementation of the Paris Agreement. We are taking action on climate change.
Let me also put on record that Malawi is making exemplary progress in the health sector. We are pioneering innovative approaches to the management of the HIV/AIDS pandemic. We are among the few countries on the African continent that have successfully rolled out the test-and-treat programme. We are managing the pandemic. But we need concerted efforts to manage non-communicable diseases such as hypertension, diabetes and cancer.
On gender equality, Malawi is taking proactive measures to reduce the vulnerability of women and adolescent girls to violence and abuse. Consequently, we are focusing on addressing gender-based violence and balancing reproductive and productive roles in order to enhance women’s participation in decision-making. This work entails collaboration with traditional leaders, in order to tackle retrogressive traditional practices that harm our women and the girl child. We have also enhanced legal and policy reforms and improved our law enforcement mechanism in that area. We are adopting the Gender Equality Act: Implementation and Monitoring Plan 2016-2020 as well as improved gender- sensitive data-collection approaches.
On trade issues, investment and market access, Malawi continues to open up the economy and offer numerous investment opportunities. We have opened up to investors in the mining, manufacturing, agriculture and adding value, tourism, transport, water, energy and financial sectors. We are rapidly improving our business climate. We are ready to do business with the world. I therefore invite the global community to patronize the annual Malawi Investment Forum, to be held in Lilongwe on 10 and 11 October. It is imperative that regional and global markets be free of distortions such as subsidies, tariffs and non-tariff barriers. We must live up to the aspirations of the World Trade Organization Doha Development Agenda. The global community must realize that it is only by taking such steps that African countries will be able to produce and add value to their commodities. That will generate the necessary jobs to keep our young people in the continent and propel our economies to sustainable growth and prosperity.
Without investments in those areas, it will continue to be a challenge to prevent African youth from taking desperate and dangerous action by crossing the seas and oceans to reach developed economies. Such investments will also reduce the risk of our youth being lured into radicalism and extremism, with the attendant threat to domestic and international peace and security. I must underline that poverty in African communities is a danger to the global community because poverty and the disenchantment of our youth can be an easy source of radicalization.
Speaking in my capacity as United Nations Youth Champion, I am fully committed to the promotion of youth development and harnessing the demographic dividend in Malawi, across the African Continent and beyond. I am delighted to report that the African Union has adopted “Harnessing the Demographic Dividend” as its theme for 2017. I wish, therefore, to call upon global leaders to join the efforts of the African Union and our global partners in prioritizing investments in our youth, in order to accelerate socioeconomic transformation and development at the global level.
On United Nations reform, the common African position is the one espoused as the Ezulwini Consensus and the Sirte Declaration. Our firm belief is that the attainment of the SDGs cannot happen in an environment that is devoid of representation, fairness, efficiency, transparency and accountability, such as at the Security Council. My country therefore earnestly supports all efforts and work currently under way to find a suitable vehicle for the reform and revitalization of the United Nations, and shall seek every possible way to contribute to the appropriate solution on the matter.
Let me conclude by reiterating that Malawi is making every effort to overcome the decades of underdevelopment, disease and hunger that have retarded the development of the country. That is our quest for the dignity of our people and their place in the world. Malawi is set to be a productive partner in our collective push to transform our world. We are the leaders of that transformation. We are the generation that must transform the world. History demands our collective leadership.
